COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH



                                 NO. 2-09-125-CR



ROBERT JOHN SUMMERVILLE                                               APPELLANT

                                            V.

THE STATE OF TEXAS                                                          STATE

                                        ------------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellant Robert John Summerville appeals his conviction for one count of

burglary of a habitation. Appellant entered an open plea of guilty on February 2,

2009, and on April 17, 2009, the trial court sentenced Appellant to ten years’

confinement. Appellant timely filed a motion for new trial and a notice of appeal.




      1
           See Tex. R. App. P. 47.4.
       Appellant’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of the motion. In the brief, counsel averred that,

in his professional opinion, this appeal is frivolous. Counsel’s brief and motion meet

the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by

presenting a professional evaluation of the record and demonstrating why there are

no arguable grounds for appeal. W e gave Appellant an opportunity to file a pro se

brief, but Appellant did not file a brief.

       After an appellant’s court-appointed counsel files a motion to withdraw on the

ground that the appeal is frivolous and fulfills the requirements of Anders, this court

is obligated to undertake an independent examination of the record. See Stafford

v. State, 813 S.W .2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W .2d

920, 922–23 (Tex. App.—Fort W orth 1995, no pet.). Only then may we grant

counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).

       W e have carefully reviewed counsel’s brief and the appellate record. W e

agree with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the record that arguably might support any appeal. See Bledsoe v. State,

178 S.W .3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.


                                              PER CURIAM

PANEL: GARDNER, DAUPHINOT, and W ALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 27, 2010